PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
John H. Harris III, et al. 
Application No. 15/691,606
Filed: August 30, 2017
For: SYSTEM AND METHOD FOR CONTROLLING A DRIVING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed October 21, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to respond in a timely manner to the non-final Office action, mailed October 21, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were filed.  Accordingly, the date of abandonment of this application is January 22, 2020.  A Notice of Abandonment was mailed on June 9, 2020.  

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008). In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional, petitioner must notify the Office.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 3662 for appropriate action in the normal course of business on the reply received October 21, 2021.

272-1058.  All other inquiries regarding this application should be directed to the Technology 
Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions